IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bloomsburg Town Center, LLC               :
                                          :
             v.                           :
                                          :
Town of Bloomsburg,                       :   No. 905 C.D. 2019
                Appellant                 :   Argued: September 17, 2020




BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge




OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                       FILED: November 5, 2020


             The Town of Bloomsburg (Town) appeals an order of the Court of
Common Pleas of the 26th Judicial District, Columbia County branch (trial court),
reversing the decision of the Town Council of Bloomsburg (Town Council) that
denied Bloomsburg Town Center, LLC’s (BTC) curative amendment challenge to
the validity of the Town’s Zoning Ordinance (Ordinance). Upon review, we reverse.
             In general, a municipality is required to authorize all legitimate non-
residential land uses somewhere within its boundaries unless it can establish that the
exclusion bears a relationship to the public health, safety, morals, and general
welfare. See Beaver Gasoline Co. v. Zoning Bd. of the Borough of Osborne, 285
A.2d 501, 505 (Pa. 1971). Zoning ordinances that exclude uses are categorized as
either de jure or de facto exclusionary. MarkWest Liberty Midstream & Res., LLC
v. Cecil Twp. Zoning Hearing Bd., 102 A.3d 549, 571 (Pa. Cmwlth. 2014). In a de
jure exclusion case, “the challenger alleges that an ordinance on its face totally
excludes a use.” Id. at 571-72 (quoting Twp. of Exeter v. Zoning Hearing Bd. of
Exeter Twp., 962 A.2d 653, 659 (Pa. 2009)).1
              BTC owns a 17.23-acre property located at 595 West 11th Street
(Property) within the Town’s Industrial Park (I-P) Zoning District upon which it
proposes to construct a substance abuse treatment center. Reproduced Record (R.R.)
at 1a, 562a, 585a.      On January 27, 2017, BTC submitted a challenge to Town
Council, pursuant to Section 609.1 of the Pennsylvania Municipalities Planning
Code (MPC),2 asserting that the Ordinance is unconstitutionally exclusionary
because it “fails to provide for substance abuse treatment and recovery programs and
services” as a permitted use within any of the Town’s zoning districts. R.R. at 1a.
              While the Ordinance at issue does not allow for medical clinics and
hospitals, including outpatient facilities, as permitted uses in the district where the

       1
          Here, it is undisputed that BTC is raising a de jure exclusion challenge as a drug and
alcohol treatment center is not expressly provided for as a defined use category anywhere within
the Town.
       2
        Act of July 31, 1968, P.L. 805, as amended, added by the Act of December 21, 1988, P.L.
1329, 53 P.S. § 10609.1. Section 609.1(a) of the MPC provides, in part:

              [a] landowner who desires to challenge on substantive grounds the
              validity of a zoning ordinance or map or any provision thereof,
              which prohibits or restricts the use or development of land in which
              he has an interest may submit a curative amendment to the
              governing body with a written request that his challenge and
              proposed amendment be heard and decided as provided in section
              916.1. The governing body shall commence a hearing thereon
              within 60 days of the request . . . .

53 P.S. § 10609.1(a).

                                               2
Property is located, the Town’s Health Care (HE-C) Zoning District and Residential
Conservation (R-C) Zoning District permit those uses. The Ordinance defines
hospital3 as:

                A place for diagnosis, treatment or other care of humans
                on an around the clock basis, having facilities used
                primarily for inpatient medical and surgical care and for
                the treatment of sick and disabled persons.

Ordinance § 27-302; R.R. at 24a. The Ordinance defines “medical clinics” as:

                Establishments primarily engaged in furnishing medical,
                surgical or other services to individuals, including the
                offices or [sic] physicians, dentists and other health care
                practitioners, medical and dental laboratories, outpatient
                care facilities, blood banks and oxygen and miscellaneous
                types of medical supplies and services.

Ordinance § 27-302; R.R. at 25a.4
                Along with its challenge, BTC submitted a proposed curative
amendment that would revise chapter 27 of the Ordinance and create a Health and
Human Service Campus (HHSC) Overlay District encompassing the Property. R.R.
at 1a-9a. BTC subsequently submitted a revised curative amendment listing 14
permitted uses within the proposed HHSC Overlay District, only 2 of which are
relevant to this appeal, namely “Alcohol and Substance Abuse Addiction Treatment



       3
         The Ordinance also separately defines the term “medical offices” as “[a]n office of
licensed physicians, dentists and other health practitioners.” Ordinance § 27-302; R.R. at 25a.
       4
         Notably, the Ordinance specifically states all uses not specifically permitted in the HE-C
and R-C Zoning Districts—the districts where hospitals and/or medical clinics are permitted—are
prohibited. Ordinance §§ 27-501 & 512; R.R. at 33a, 46a.

                                                3
and Recovery Programs, Housing, and Services,” and “Behavioral Health, Wellness,
and Substance Abuse Treatment Services.” R.R. at 10a.
               Town Council conducted hearings on BTC’s curative amendment
challenge on March 20, 2017, and May 9, 2017. R.R. at 322a, 357a. Matthew
Zoppetti, managing member of BTC and lead developer of the project, testified that
BTC planned to provide a comprehensive substance abuse treatment program where
individuals would first participate in an inpatient detoxification program for 30 to
90 days, while simultaneously receiving counseling, career training, and physical
fitness programming.5 R.R. at 327a-28a. Mr. Zoppetti further testified that the
program would provide longer-term living with access to a wide range of facilities
including a Navy SEAL-inspired obstacle course, gymnasium, swimming pool,
invention center, general store, artisan shop with training in glass, painting and
pottery, and an auto body detailing, restoration, and small engine repair shop. R.R.
at 328a-29a. Mr. Zoppetti explained that the proposed facility would have a
women’s wing with a daycare, as well as an on-site laboratory for drug testing, and
individuals would be able to participate in outdoor activities such as gardening,
volleyball, bocce, and horseshoes. Id.
               Mr. Zoppetti confirmed that nurses would be on-site at the
detoxification program, and psychologists would provide counseling services, and
he assumed physicians may be on-site as well. R.R. at 328a, 336a. He further stated
that the facility would be subject to numerous state licensing requirements through
the Department of Drug and Alcohol Programs, and that he intended to hire an



       5
         BTC’s plans for the proposed facility at the Property include 528 beds for detoxification,
inpatient stays, and extensive inpatient and clean living. R.R. at 571a, 587a.

                                                4
operator familiar with state regulations to manage the proposed facility. R.R. at
334a, 337a.
              On cross-examination, Mr. Zoppetti testified that he had no experience
with the operation of a substance abuse treatment center. R.R. at 334a. He also
admitted that there was no other facility located in the Commonwealth, or perhaps
the entire United States, that was providing the scope of services proposed by BTC
for this facility. R.R. at 335a.
              Alex Poirier, a consultant with experience in hospital administration
and a former executive director of a drug and alcohol treatment center, testified as
to the community’s need for a comprehensive substance abuse treatment center.
R.R. at 340a-43a. Mr. Poirier stated that based upon his experience, substance abuse
treatment centers are distinct and different uses from hospitals. R.R. at 343a. On
cross-examination, Mr. Poirier admitted that a substance abuse treatment center can
be provided within the context of a hospital, although he was not aware of such an
arrangement in Pennsylvania. R.R. at 343a. Mr. Poirier further admitted that it
would be absolutely necessary, and a critical component of such a facility, to contract
with physicians and nurses to provide medical services for individuals going through
detoxification on-site, and that drugs may need to be administered during this
process. R.R. at 344a.
              Jerome Skrincosky and Thomas Shepstone both testified on behalf of
BTC as experts in the field of planning and zoning, and both opined that the
Ordinance was exclusionary because it did not provide for a substance abuse
treatment center in any of the Town’s zoning districts. R.R. at 346a, 351a. Mr.
Skrincosky further declared that a comprehensive substance abuse treatment center
as proposed by BTC would not be encompassed within the Ordinance’s definitions


                                          5
of “hospital,” “medical clinic,” or “medical office.” R.R. at 347a-48a. However, on
cross-examination, Mr. Skrincosky indicated that substance abuse treatment can
occur at either a free-standing site or within the context of a hospital campus. R.R.
at 408a.
             Mr. Shepstone specifically testified that the Ordinance requires a
hospital to provide “inpatient medical and surgical care,” and that such services are
“not anywhere close to what happens at a drug and alcohol treatment facility.” R.R.
at 352a. On cross-examination, Mr. Shepstone admitted that a substance abuse
treatment center can be operated under the administration of a health care facility as
well as within a hospital, and he identified at least 22 facilities in the Commonwealth
where that particular use occurs within a hospital setting. R.R. at 363a. Mr.
Shepstone also admitted that when individuals are going through detoxification,
“clearly” some sort of a “medical procedure” would be required to “pull them down
from whatever they are on,” and that drugs may be administered by a physician as
part of that procedure. R.R. at 403a.
             Diane Levan, a member of the Town Planning Commission, testified
on behalf of BTC that the Ordinance did not permit substance abuse treatment
centers within any of the Town’s zoning districts. R.R. at 420a-22a. Ms. Levan
explained that BTC had worked with the Town Planning Commission in preparing
the curative amendment submitted along with its challenge. R.R. at 423a.6
             The Town presented the testimony of Dr. Stephen Paolucci, chairman
of psychiatry for Geisinger Health System and chief medical officer for the
Geisinger Bloomsburg Hospital (Geisinger) located in the Town. Dr. Paolucci

      6
         During the hearing on March 20, 2017, counsel for BTC admitted that the proposed
curative amendment sought to use the Property primarily as a comprehensive substance abuse
treatment center, with the remaining 13 uses intended as accessory uses. R.R. at 332a.

                                            6
testified that Geisinger opened a Medication Assisted Treatment Program (MATP)
in March 2017 to provide outpatient opportunities for the medication assisted
treatment of opioid addiction. R.R. at 432a-35a. Geisinger’s MATP operates in a
building adjacent to the hospital and is staffed by a physician trained in addiction
medicine, care managers, a pharmacist trained in addiction medicine, and other staff.
R.R. at 434a-35a. Dr. Paolucci stated that Geisinger’s MATP does not include a
counseling component and is not licensed by the Department of Drug and Alcohol
Programs. R.R. at 433a-35a.
               John Varaly testified for the Town as an expert in the field of zoning
and land use planning. R.R. at 457a. Mr. Varaly testified that after reviewing BTC’s
curative amendment challenge and proposed plan for the Property, he concluded that
while the Ordinance does not specifically state that a substance abuse treatment
center is a permitted use in the Town, such use fits within the Ordinance’s definition
of “hospital” or “medical clinic.” R.R. at 462a-63a, 499a.
               Mr. Varaly testified that the Ordinance’s definition of hospitals
contains treating people for medical issues, which includes substance abusers who
are considered disabled persons under the Americans with Disabilities Act.7 R.R. at
462a. In addition, Mr. Varaly stated that in his 42 years of experience in the zoning
and land use planning field, he has never seen an ordinance that contained a
definition for a “comprehensive drug and alcohol treatment facility.” R.R. at 475a.
               On July 20, 2017, Town Council issued a decision finding that BTC
failed to meet its burden of proof to establish that the Ordinance is exclusionary and,
therefore, denying BTC’s curative amendment challenge. R.R. at 591a-92a. Town
Council made conclusions of law, including the following:


      7
          42 U.S.C. §§ 12101-12213.
                                           7
                    12. A substance abuse treatment center is a use
             encompassed within the definition of a hospital under the
             [] Ordinance because such a facility: (a) will diagnose,
             treat, and provide care to humans; (b) can provide the
             services described in (a) on an around-the-clock basis; (c)
             can have facilities to provide inpatient medical care for
             individuals going through alcohol and opioid withdrawal;
             and, (d) can provide care for individuals addicted to
             alcohol and opioids who are sick and disabled persons.

                   13. A substance abuse treatment center is
             encompassed within the definition of a “medical clinic”
             under the [] Ordinance because a medical clinic provides
             “medical, surgical, or other services to individuals . . . [and
             includes] outpatient facilities.”

                  14. A “substance abuse treatment center” is a use
             encompassed with[in] the definition of “hospital” and
             “medical clinic” under the [] Ordinance.

R.R. at 591a. BTC subsequently filed an appeal to the trial court.
             The trial court did not take additional evidence and on June 24, 2019,
issued an opinion and order reversing the decision of Town Council, and further
ordering that BTC “be permitted to develop a substance abuse treatment center on
[the P]roperty and that [the] Town [] provide [an] amendment to said Ordinance to
permit such in a reasonable amount of time from the date of this Order.” R.R. at
657a. The trial court determined that the language in the Ordinance’s definition of
the term “hospital” is clear and free from all ambiguity, as it requires that such
facilities be used primarily for both inpatient medical and surgical care, and for the
treatment of sick and disabled persons. Similarly, the trial court noted that the
Ordinance’s definition of a “medical clinic” provides that such facilities be
“primarily engaged in furnishing medical, surgical or other services to individuals .
. . .” R.R. at 656a (emphasis in original). The trial court found that the record in the


                                           8
present case demonstrated that substance abuse treatment centers are prohibited from
providing any surgical care, and that medical care is not the primary function of such
facilities. For these reasons, the trial court concluded that BTC’s proposed substance
abuse treatment center is not encompassed within the Ordinance’s definition of
hospital or medical clinic, and that BTC succeeded in proving the Ordinance is
unconstitutionally exclusionary. The Town now appeals to this Court.
             Where the trial court takes no additional evidence, “our scope of review
is limited to determining whether [Town Council] committed an error of law or
manifestly abused its discretion.” Diversified Health Assocs., Inc. v. Zoning Hearing
Bd. of Borough of Norristown, 781 A.2d 244, 246-47 (Pa. Cmwlth. 2001) (citing
Valley View Civic Ass’n v. Zoning Bd. of Adjustment, 462 A.2d 637 (Pa. 1983)).
Town Council is the factfinder here, and a conclusion that it abused its discretion
may only be reached if its findings are not supported by substantial evidence.
Diversified Health, 781 A.2d at 247 (citation omitted). Moreover, whether a
proposed use, as described in BTC’s application and through testimony, falls within
a given zoning classification is a question of law fully subject to this Court’s review.
THW Grp., LLC v. Zoning Bd. of Adjustment, 86 A.3d 330, 336 (Pa. Cmwlth. 2014).
             The Town essentially argues that Town Council’s interpretation of the
Ordinance was correct, that the Ordinance must be broadly interpreted, and that there
is substantial evidence to support the conclusion that a substance abuse treatment
center may be permitted within the definition of both a hospital and a medical clinic.
As such, the Town asserts that the Ordinance is not unlawfully exclusionary and a
curative amendment is inappropriate. Conversely, BTC argues that neither of these
use categories is broad enough to encompass its proposed comprehensive substance




                                           9
abuse treatment center, and, therefore, Town Council abused its discretion in
denying BTC’s curative amendment.
             A party challenging the lawfulness of an ordinance bears a heavy
burden as an ordinance is presumptively valid and constitutional. Atiyeh v. Bd. of
Comm’rs of the Twp. of Bethlehem, 41 A.3d 232, 235 (Pa. Cmwlth. 2012) (citing
Ficco v. Bd. of Supervisors, 677 A.2d 897, 899 (Pa. Cmwlth. 1996)). As this Court
has repeatedly held:

             The fact that a zoning ordinance does not contain a
             specific provision addressing a proposed use is not, in and
             of itself, a basis for finding an unconstitutional exclusion
             of that use. Caln [Nether Co., L.P. v. Bd. of Supervisors
             of Thornbury Twp.], 840 A.2d [484,] 491 [(Pa. Cmwlth.
             2004)]. Where an ordinance does not mention a specific
             use, we must determine whether the proposed use is
             included within another use that has been specifically
             provided for. Id. When a proposed use can be considered
             within another zoning classification or, where a zoning
             ordinance is broad enough to encompass the proposed use,
             there is no de jure exclusion. Id.

Atiyeh, 41 A.3d at 236; see also Ficco, 677 A.2d at 900 (“where an ordinance does
not mention a specific intended use, we must determine whether a reasonable
interpretation of the ordinance reveals another zoning classification in which that
particular use may be allowed”).
             When interpreting the meaning of a zoning ordinance, we are guided
by the principles of statutory construction with the primary objective of determining
the intent of the legislative body that enacted the ordinance. THW Grp., 86 A.3d at
336. Undefined terms in an ordinance are to be given their common, everyday
meaning, and courts may consult sources such as the dictionary, statutes, or


                                         10
regulations for assistance. See Atiyeh, 41 A.3d at 236; Diversified Health, 781 A.2d
at 246-47. “However, enactment of a specific definition in the ordinance produces
a different effect because the legislative body may furnish its own definitions of
words or phrases in order to guide and direct judicial determinations . . . .”
Diversified Health, 781 A.2d at 247 (citation omitted). Section 603.1 of the MPC
provides as follows:

            In interpreting the language of zoning ordinances to
            determine the extent of the restriction upon the use of the
            property, the language shall be interpreted, where doubt
            exists as to the intended meaning of the language written
            and enacted by the governing body, in favor of the
            property owner and against any implied extension of the
            restriction.

Added by the Act of December 21, 1988, P.L. 1329, 53 P.S. § 10603.1. Moreover,
“[i]n determining whether an ordinance creates a de jure exclusion, ‘[u]ncertainties
in the interpretation of an ordinance are to be resolved in favor of a construction
which renders the ordinance constitutional.’” Montgomery Crossing Assocs. v. Twp.
of Lower Gwynedd, 758 A.2d 285, 288 (Pa. Cmwlth. 2000) (quoting Upper Salford
Twp. v. Collins, 669 A.2d 335, 336 (Pa. 1995)). See also Caln Nether, 840 A.2d at
491 (stating “ordinances are to be construed expansively, affording the landowner
the broadest possible use and enjoyment of its land”).
            With this background in mind, we now turn to the Ordinance at hand
which defines a hospital use as “a place for diagnosis, treatment or other care of
humans on an around-the-clock basis, having facilities used primarily for inpatient
medical and surgical care and for the treatment of sick and disabled persons.”
Ordinance § 27-302; R.R. at 24a (emphasis added). As noted by the trial court and
BTC, the Ordinance’s definition of hospital contains a conjunctive rather than a
                                        11
disjunctive list of requirements. There is no doubt BTC’s proposed substance abuse
treatment center would provide “for the treatment of sick and disabled persons,” as
some of the proposed services include inpatient opioid detoxification as well as
various longer-term substance abuse treatment and counseling services. See THW
Grp., 86 A.3d at 342 (noting recovering addicts must be treated as persons with a
disability under the ADA) (citing New Directions Treatment Servs. v. City of
Reading, 490 F.3d 293 (3d Cir. 2007)). However, for the proposed facility to be
considered a hospital as specifically defined under the Ordinance, it must also
provide both medical and surgical care. R.R. at 24a; see also Tr. Ct. Op. at 2-4;
BTC’s Brief at 12. The definition goes even further still, requiring that a facility be
used primarily for these purposes. While not specifically defined in the Ordinance,
Webster’s Dictionary defines “primarily” as “for the most part; chiefly” and “in the
first place.”8 There is no evidence in the record that BTC’s proposed facility would
provide any surgical care, nor that surgical care would be a primary service of the
facility.9
              The Town focuses on the word primarily, arguing in its brief to this
Court that the use of that particular word in the definition means that an entity does
not have to provide all of the services listed in order to qualify as a hospital under
the Ordinance. Town’s Brief at 21-23. This argument simply defies logic and the
common usage of the word “primarily.” A reasonable interpretation of the
Ordinance’s definition cannot be said to expand the meaning of the term hospital to


       8
         Merriam-Webster’s Online Dictionary, https://www.merriam-webster.com/dictionary/
primarily (last visited November 4, 2020).
       9
        We would note that BTC repeatedly avers that no surgical care would be provided at the
proposed facility. See R.R. at 352a, 602a-03a; BTC’s Brief at 12.

                                             12
include uses that do not provide for inpatient medical and surgical care. Given these
facts and the specific language of the Ordinance, Town Council erred in determining
that a substance abuse treatment center is encompassed within the definition of a
hospital because that definition requires that both medical and surgical care must be
provided as a primary activity of such a facility.
             Next we turn to the Ordinance’s definition of a medical clinic, which is
more broadly defined as an “[e]stablishment[] primarily engaged in furnishing
medical, surgical or other services to individuals, including the offices or [sic]
physicians, dentists and other health care practitioners, medical and dental
laboratories, outpatient care facilities, blood banks and oxygen and miscellaneous
types of medical supplies and services.” Ordinance § 27-302; R.R. at 25a (emphasis
added). Again, we are confronted with the term “primarily” as a qualifier for the
types of services a facility must provide to fit within this definition under the
Ordinance. Yet, unlike the definition of a hospital, here the Ordinance uses the
disjunctive “or” rather than the conjunctive “and” so that a facility can qualify as a
medical clinic if it is primarily engaged in furnishing medical, surgical, or other
services to individuals.
             The testimony here supports Town Council’s finding that a substance
abuse treatment center necessarily provides medical services. Mr. Zoppetti, BTC’s
principal, admitted that the proposed facility would have an inpatient detoxification
center that would be staffed by nurses, psychologists, and perhaps physicians, R.R.
at 328a & 336a, and an on-site drug testing laboratory, R.R. at 328a, and would
provide various types of counseling services. R.R. at 327a-28a. Mr. Zoppetti further
testified that the facility would also provide longer-term living and would be subject
to numerous state licensing requirements through the Department of Drug and


                                          13
Alcohol Programs. R.R. at 334a. He explained that the other proposed uses at the
Property, such as the gymnasium, artisan shop, and auto body repair shop were
intended as accessory uses to the comprehensive substance abuse treatment center.
R.R. at 332a.
             Alex Poirier, BTC’s own witness and the former director of a substance
abuse treatment center, testified as follows:

             Q: Now, the type of facility that Mr. Zoppetti is proposing,
             it’s, for lack of [a] better term, start to finish. A person
             coming right off the street hot off drugs, correct? Or on
             drugs, correct?

             A: That’s correct.

             ....

             Q: Okay. But in your experience in any facilities that
             you’ve provided, do you have physicians on staff to
             address those medical needs that those individuals would
             have?

             A: Not of staff. I would contract with them.

             Q: But you did contract for physicians to provide medical
             services for people going through detoxification?

             A: Absolutely I would.

             Q: Would that be an absolutely necessary component to –

             A: Yes.

R.R. at 344a.
             In addition, Dr. Paolucci testified that Geisinger’s MATP program,
which is located in Town, falls under “the medical care for patients.” R.R. at 434a-



                                          14
35a. The MATP program is staffed by a physician trained in addiction medicine,
care managers, and a pharmacist trained in addiction medicine. R.R. at 434a-35a.
              Given the above, we find that Town Council did not commit an error of
law or abuse its discretion in determining that the Ordinance is not exclusionary and
properly denied BTC’s curative amendment challenge. See Montgomery Crossing,
758 A.2d at 288; Ficco, 677 A.2d at 900-01. While the Ordinance does not expressly
state a substance abuse treatment center use is permitted in the Town and, as
explained above, it does not fall within the definition of a hospital, it is included
within the broad definition of a medical clinic use in the HE-C and R-C Zoning
Districts as an “[e]stablishment[] primarily engaged in furnishing medical, surgical
or other services to individuals . . . .” Ordinance § 27-302; R.R. at 25a. The record
contains substantial evidence to support a finding that a substance abuse treatment
center use is encompassed within the definition of a medical clinic given the
extensive medical and counseling services BTC intends to provide at the proposed
facility. See THW Grp., 86 A.3d at 330 (holding that a proposed methadone clinic
qualified as a use of property for treatment of patients and as a medical office);
Freedom Healthcare Servs., Inc. v. Zoning Hearing Bd. of City of Carlisle, 983 A.2d
1286 (Pa. Cmwlth. 2009) (in appeal of denial of zoning application for lack of
adequate parking, court held proposed methadone clinic and drug addiction
treatment facility that would have on staff physician, licensed psychologist, nurses,
and counselors was most similar to listed use of a medical clinic).10

       10
           A curative amendment is the vehicle by which a landowner may challenge a zoning
ordinance which allegedly “prohibits or restricts the use or development of land in which he has
an interest. . . .” Section 609.1(a) of the MPC, 53 P.S. § 10609.1(a). Moreover, the remedy is to
allow reasonable site-specific relief to the landowner that brings a successful challenge. See
Atiyeh, 41 A.3d at 238. As discussed supra on page four, BTC’s proposed curative amendment
lists several permitted uses that appear to have nothing to do with either the Property or the
proposed substance abuse treatment center, including:
                                               15
               We note that the model of “comprehensive” substance abuse treatment
center proposed in this matter is unusual in nature,11 with facilities ranging from a
Navy-SEAL inspired obstacle course to training in pottery to a small engine repair
shop. However, the Town is correct that this Court has repeatedly stated that a
municipality must provide “all reasonable uses,” but is not “required to zone for
every business model . . . .” Montgomery Crossing, 758 A.2d at 289. See also
Crystal Forest Assocs., LP v. Buckingham Twp. Supervisors, 872 A.2d 206, 218 n.14
(Pa. Cmwlth. 2005) (alleging township ordinance was unduly restrictive on the
development of mobile home parks in agricultural zone); Cambridge Land Co. v.
Twp. of Marshall, 560 A.2d 253, 260 (Pa. Cmwlth. 1989) (en banc) (finding no
authority for landowners’ proposition that “every municipality’s zoning ordinance



               B. Business, Professional, and Governmental Offices related to or
               supporting of all health and Human Service functions and permitted
               uses.
               ....

               G. Educational and Conference and training and vocational
               Facilities.

               H. Financial Services, including banks drive through and ATM’s
               [sic] or drive-up businesses and facilities including Pharmacies.

               I. Food Banks, Pantries, Soup Kitchens, Food, Clothing, Household
               Furnishings, donations, sales, and giveaways.

               J. Gyms, Fitness, and Recreational Uses and Facilities

R.R. at 10a. While BTC’s challenge was not successful, we note that the proposed amendment
was not limited to site-specific relief or to relief that would cure the Ordinance’s exclusion. See
Piper Grp., Inc. v. Bedminster Twp. Bd. of Supervisors, 30 A.3d 1083, 1097 (Pa. 2011) (holding
requested relief not appropriate as it provided a windfall beyond what was necessary to cure the
constitutional defects) (citation omitted).
       11
          Mr. Zoppetti testified that the model of substance abuse treatment center may not be
permitted anywhere in the country. See BTC’s Brief at 4, 28-30; R.R. at 335a.

                                                16
must make provision for every planning variation or combination which has been
conceived”).
               Accordingly, the order of the trial court is reversed.12




                                            __________________________________
                                            CHRISTINE FIZZANO CANNON, Judge




       12
          Given our determination, we need not reach the Town’s argument that the trial court
erred in directing the Town to enact an ordinance permitting the Property to be developed in the
manner as proposed.

                                              17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bloomsburg Town Center, LLC            :
                                       :
            v.                         :
                                       :
Town of Bloomsburg,                    :   No. 905 C.D. 2019
                Appellant              :


                                  ORDER


            AND NOW, this 5th day of November, 2020, the order of the Court of
Common Pleas of the 26th Judicial District, Columbia County branch in the above-
captioned matter is REVERSED.



                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge